DETAILED ACTION
This office action is in response to the communication received on 10/14/2022 concerning application no. 14/903,381 filed on 01/07/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Applicant argues that the Jacobsen reference fails to disclose a working point, and that the localization element is configured for use with the reference point and the working point to calibrate the at least one localization element to the instrument tip.  As was clearly indicated in the action dated 04/14/2022 on page 7, lines 8 & 9, element 82 of Jacobsen was considered equivalent to the claimed working point and elements 142, 144, 146 were considered equivalent to the claimed localization element.  Groszmann was relied upon to teach a reference point, 122, 124 or 126, and that the localization element is configured for use with the reference point and the working point to calibrate the at least one localization element to the instrument tip (see page 9, lines 7 – 13). 
Applicant’s arguments solely reference the Jacobsen document.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As noted above, the Groszmann reference was relied upon to teach elements that applicant indicated were not disclosed by the Jacobsen reference.
For the Office’s position regarding the newly presented claim amendments, see the appended action.

Specification
The disclosure is objected to because of the following informalities: on page 13, lines 21– 24, it appears that the phrase “the time of contact of the working point 16 with the working point 24” appears to be more properly “the time of contact of the working point 16 with the reference point 24” (emphasis added).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 are method claims which are dependent from a system claim.  It is unclear how a method claim can be dependent on a system claim and what the scope of such a claim would be.  For purposes of examination, these claims will be interpreted as being dependent from method claim 12. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 9, 12 and 18 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al., (US 2010/0234724, herein Jacobsen) in view of Groszmann et al. (US 2008/0204000, herein Groszmann) in view of Pandey et al. (US 2003/0209096, herein Pandey) in view of Moctezuma De La Barrera et al. (US 2004/0054489, herein Moctezuma) (Jacobsen and Moctezuma cited in an IDS dated 01/07/2016).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.

Regarding claim 1, Jacobsen discloses an electromagnetic location-detecting system for determining location information of a localization element, the location-detecting system comprising: an instrument tracking device, 14 (see Abstract), that is configured to be fastened to a medical instrument, 12, and to connect the medical instrument, 12, to the location-detecting system, wherein said medical instrument comprises an instrument shaft (see paragraph [0060]: “The EM instrument tracking device 14 can generally include a body or housing 100 that comprises a base 102 and a cap 104.”) and an instrument tip, 80, having a working point, 82, said instrument tracking device comprising: at least one localization element, 142, 144, 146, arranged on the instrument tracking device, 14, the at least one localization element further configured to determine location information of the instrument tracking device within a coordinate system of the electromagnetic location-detecting system (see Fig. 3A) (see paragraph [0065]: “In use, each of the first, second and third tracking coils 142, 144 and 146 sense the electromagnetic field produced by the coil arrays 64 and 66 and generate an output signal to the navigation handpiece interface 70 indicative of a position of the working member 80, and more specifically the blade tip 82. The specific tracking coil configuration of the present disclosure where the first, second and third tracking coils 142, 144 and 146 are positioned orthogonally relative to each other and in the specific configuration relative to the shaver reduces electromagnetic interference from the handpiece 12, which contains a substantial amount of metallic material.  The tracking coils 142, 144 and 146 can provide positional, translational and rotational information (6 degrees of freedom) along the respective axes 162, 164 and 166, along the respective planes 152, 154 and 156, and around the respective axes 162, 164 and 166 for the instrument tracking device 14 as a whole.”), wherein the localization element has a sensor coil for use in position-detecting systems with an alternating electromagnetic field generated by a field generator (see paragraph [0065]-[0066]: “As can be appreciated, by utilizing three tracking coils (142, 144 and 146), the EM image-guided surgery system 10 can identify the location and orientation of the set of coils 142, 144 and 146 in space and therefore can calculate the location of the blade tip 82 in 3-dimensional space.”); at least one holding means, 168, for fastening the instrument tracking device to the medical instrument (see paragraph [0067]: “As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12.  In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168.”); a control unit, 36,  for recording location data of the localization element, 14 (see paragraphs [0058]-[0067]), and wherein the instrument tracking device is connectable by a cable, 151, to the control unit, 36 via 68/70 and associated cabling, in order to transmit sensor signals representing said location information of the instrument tracking device from the localization element to the control unit and discloses a calibration and tracking target 32 in general (Fig. 1; [0025]), but fails to disclose a reference point, wherein a location of the reference point in the coordinate system of the location-detecting system is determinable; the location element arranged on the instrument tracking device being configured for use with the reference point and working point to calibrate the at least one localization element to the instrument tip, and wherein the location-detecting system is configured: to detect location and orientation of the instrument tracking device in the location-detecting system’s coordinate system while approaching the reference point with the medical instrument, to automatically calibrate said localization element of the instrument tracking device held on the medical instrument to the working point of said medical instrument when the location-detecting system detects on the basis of said recorded location data that the working point remains in contact with the reference point for a predetermined time.
Groszmann teaches a reference point, 122, 124 or 126, wherein a location of the reference point in the coordinate system of the location-detecting system is determinable (Figs. 1, 10 & 11; [0034 – 0037, 0040 – 0044]).
Moctezuma teaches wherein the location-detecting system is configured to calibrate said localization element of the instrument tracking device to the working point of said medical instrument (Figs. 17 & 18; [0047 – 0051]).  
Pandey teaches detecting location and orientation of the instrument tracking device, 16 via use of position indicating elements 54, 55, 56, 57, while approaching the reference point, 62, with the medical instrument, 20 (Abstract; Figs. 4 & 5; [0022 – 0024]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of a reference point, wherein a location of the reference point in the coordinate system of the location-detecting system is determinable; wherein the location-detecting system is configured to detect location and orientation of the instrument tracking device in the location-detecting system’s coordinate system while approaching the reference point with the medical instrument, to automatically calibrate said localization element of the instrument tracking device to the working point of said medical instrument, when the location-detecting system detects on the basis of said recorded location data that the reference point lies within a search sector of the localization element disposed on the medical instrument.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobsen to include the above limitations as taught by Moctezuma and Pandey, since calibration of instruments used in combination with a medical navigation system which tracks precise locations of surgical instruments in relation to multidimensional images of a patient's anatomy helps ensure tracking accuracy.  This also allows for the position and orientation of the surgical tool to be tracked and validated by the surgical navigation system.
Jacobsen in view of Groszmann, Moctezuma and Pandey discloses the claimed invention except for automating the calibration routine. It would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the calibration routine, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art and such an automation would appear reasonably predictable. 
Further regarding claim 1, the phrase “the location element arranged on the instrument tracking device being configured for use with the reference point and working point to calibrate the at least one localization element to the instrument tip” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Jacobsen in view of Groszmann, Moctezuma in view of Pandey is considered capable of performing as claimed.  Additionally, it is the position of the Office that, in combination, Jacobsen in view of Groszmann, Moctezuma in view of Pandey do teach this use, based on the citations presented above.
In addition, regarding claim 1, Jacobsen in view of Groszmann, Moctezuma and Pandey discloses calibration is performed when the location-detecting system detects on the basis of said recorded location data that the reference point, 122, 124 or 126 (Groszmann), lies within a search sector of the localization element, 142, 144, 146 disposed on the medical instrument, 14 (Jacobsen) (Jacobsen: Fig. 3A) (Groszmann: Fig. 1) (Moctezuma: Figs. 17 & 18; [0047 – 0051]).  Moctezuma discloses that tool tip position is confirmed to be along any of the potential axes prior to validation. 

	Regarding claim 2, Jacobsen discloses wherein the at least one holding means, 168, comprises an instrument holder, wherein at least a subsection of the medical instrument is engageable with the instrument holder and is fastenable to the instrument holder by at least one fixing means of the instrument tracking device (see paragraph [0067]: “As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12.  In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168.  The connection mechanism 168 can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device.  Explained generally, the distal end of the handpiece 12 can be inserted through a passthrough defined by the base opening 126.  In other arrangements, the EM instrument tracking device 14 may be releasably coupled to the handpiece 12, such as by way of a snap-fit connection.  It is contemplated however that the EM instrument tracking device 14 can be removably affixed to the handpiece 12 by any suitable method.  In general however, the EM instrument tracking device 14 is disposable and because the EM instrument tracking device 14 is removably attached to the handpiece 12, it can also be easily replaced.”).

Regarding claim 3, Jacobsen does not explicitly disclose wherein the fixing means comprises a screw which is configured to be screwed into the instrument tracking device such that a flattened tip of the screw presses against a section of the instrument shaft thereby holding the medical instrument in the instrument holder. However, Jacobsen discloses the fixing means “can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device.” The substitution of one known element (the screw of the instant application) for another (any of the fasteners as set forth in Jacobsen) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the fasteners in Jacobsen would have yielded predictable results, namely, securing the medical instrument to the instrument holder so as not to have any shifting or movement during the tracking.

	Regarding claim 4, Jacobsen discloses wherein the fixing means comprises a clamping device (see paragraph [0067]: “As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12.  In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168.  The connection mechanism 168 can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device.  Explained generally, the distal end of the handpiece 12 can be inserted through a passthrough defined by the base opening 126.  In other arrangements, the EM instrument tracking device 14 may be releasably coupled to the handpiece 12, such as by way of a snap-fit connection.  It is contemplated however that the EM instrument tracking device 14 can be removably affixed to the handpiece 12 by any suitable method.  In general however, the EM instrument tracking device 14 is disposable and because the EM instrument tracking device 14 is removably attached to the handpiece 12, it can also be easily replaced.”).

	Regarding claim 5, Jacobsen discloses therein the instrument tracking device comprises a sensor holder, 130, configured to hold the localization element (see paragraph [0061]: “A second tracking coil support 130 and a third tracking coil support 132 can be formed at a proximal end 134 of the base 102.”).
	
	Regarding claim 6, Jacobsen discloses wherein the localization element is arranged irreleasably on the at least one holding means (see Fig. 3A).

	Regarding claim 7, Jacobsen discloses wherein the instrument tracking device comprises an essentially cylindrical outer surface, 102 (see Fig. 3A).

	Regarding claim 8, Jacobsen discloses wherein the at least one holding means comprises a channel extending in the longitudinal direction, wherein the channel is open at both end sides of the at least one holding means, and wherein at least the medical instrument is passable through the channel (see Figs. 4-5 and paragraph [0068]: “The electromagnetic tracking device 14 is low profile and aesthetically pleasing to the user 50 when attached to the handpiece 12.  Explained further, the respective first and second lobes 110 and 112 that accommodate the second and third tracking coils 144 and 146, respectively protrude radially outwardly a minimal distance.  In one example, the base opening 126 can define a diameter 174.  An outermost distance 176 can be defined from the first coil axis 162 to an outermost dimension of the body 100 (i.e., at the first or second lobe 110 or 112).  The distance 176 is less than three times the diameter 174.  Because the body 100 provides a low profile configuration, the user 50 is afforded a greater viewing angle at the area of interest.  In this way, the body 100 is substantially free from obstructing a line of sight by the user 50 during the surgical procedure, such as down the sight line or axis of the instrument 12.”).

Regarding claim 9, Jacobsen does not explicitly disclose wherein the channel comprises an oval cross section. It would have been an obvious matter of design choice to make the channel have an oval cross section, since such a modification would have involved a mere change in the shape of a component and the results of such a change are reasonably predictable to one of ordinary skill.

Regarding claim 12, Jacobsen in view of Groszmann, Moctezuma and Pandey discloses a method using an instrument tracking device according to claim 1, wherein the instrument tracking device, 14, is fastened to a medical instrument and wherein the at least one localization element, 142, 144, 146, is calibrated to a working point of the medical instrument, 82, the method comprising: approaching a reference point, 122, 124 or 126 (Groszmann), with the working point, 82, of an instrument tip and at the same time detecting the location and orientation of the localization element held on the instrument, and wherein at the moment the working point, 82, of the instrument tip reaches the reference point, 122, 124 or 126 (Groszmann), the working point is calibrated, or calibration is carried out when the working point remains at the reference point for a predetermined time (Jacobsen: Fig. 3A; [0065]) (Groszmann: Figs. 1, 10 & 11; [0034 – 0037, 0040 – 0044]). 

Regarding claim 18, Jacobsen in view of Moctezuma, Groszmann and Pandey discloses wherein the location- detecting system is configured to specify a search sector that is related to the localization element and is configured to have as a starting condition for calibration of the localization element to the instrument tip a check to determine whether the reference point to be approached lies within said search sector (Moctezuma: Fig. 18; [0051]).

Regarding claim 19, Jacobsen in view of Moctezuma, Groszmann and Pandey discloses wherein the reference point, 122, 124 or 126 (Groszmann) is formed to have a depression configured to receive and self-center a corresponding medical instrument (Groszmann: Fig. 1).

Regarding claim 20, Jacobsen in view of Moctezuma, Groszmann and Pandey discloses wherein the depression further comprises a local indentation at the midpoint of the depression, wherein the local indentation has a radius smaller than the depression and is configured to receive an instrument tip (Groszmann: Fig. 1; [0035]). The dimple of Groszmann is provided for placing a tip of an instrument within it, and thus meets the claim limitations. 

Regarding claim 21, Jacobsen in view of Moctezuma, Groszmann and Pandey discloses wherein as the search sector is configured in the shape of a wedge, search sector lies along a potential axis within acceptable limits, wherein the wedge is aligned coaxially with a longitudinal axis of the instrument, or aligned coaxially with a channel of the holding means, or both (Moctezuma: [0051]).  
Alternatively, if it could be argued that the search sector is not configured in the shape of a wedge, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the search sector in the shape of a wedge, wherein the wedge is aligned coaxially with a longitudinal axis of the instrument, or aligned coaxially with a channel of the holding means, or both, since it has been held that the configuration of the claimed element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant, such a shape selection yielding reasonably predictable results.

Regarding claim 22, Jacobsen in view of Groszmann in view of Pandey in view of Moctezuma discloses wherein the search sector wedge has a tip that points toward, lies at the center of the localization element, or both, search sector lies along a potential axis within acceptable limits (Moctezuma: [0051]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793